Citation Nr: 0821937	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2008.  


FINDING OF FACT

Ankylosing spondylitis was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

Ankylosing spondylitis was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in November 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  In this regard, it is 
noted that the veteran's service medical records have been 
certified as having been destroyed in a fire in 1973.  All 
efforts to reconstruct these records through sick and morning 
reports have not been successful.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including ankylosing spondylitis, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The veteran contends that his ankylosing spondylitis, which 
was first diagnosed years after service, had it's onset in 
complaints related to the veteran's feet that he had while on 
active duty.  The Board has reviewed all of the available 
medical evidence as well as the testimony given by the 
veteran and his wife and a statement submitted from the 
veteran's sister.  After careful examination of the evidence, 
the Board is unable to find a basis for service connection 
for ankylosing spondylitis.  

Available medical records include a report of an X-ray study 
of the feet conducted at a private facility in 1997.  At that 
time, the study was interpreted as showing mild age-related 
changes that were fairly symmetric.  A study of the low back, 
performed in 1998 reported that the veteran had a history of 
ankylosing spondylitis with the study showing degenerative 
changes from ankylosing spondylitis upward from the second 
lumbar vertebra.  A report of clinical treatment dated in 
2001 also shows a history of ankylosing spondylitis as well 
as treatment for disabilities unrelated to this appeal.  

In a statement dated in June 2006, the veteran's sister 
indicated that she remembered the veteran writing letters 
home wherein he related two health problems, appendicitis and 
a problem with his feet.  She stated that this caused great 
pain and he was not able to work at times.  Following 
discharge from service, the veteran continued to have 
problems with his feet.  

It is unfortunate that the veteran's service medical records 
are not available.  Nevertheless, the Board has no choice but 
to decide the case on the evidence that is of record.  While 
the veteran has asserted that the onset of his ankylosing 
spondylitis was marked by the foot disability that was noted 
during service, there is no medical evidence of record that 
establishes a nexus between the foot pain and the later 
development of the disease for which service connection is 
being claimed.  Such evidence is necessary for the 
establishment of service connection.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Moreover, the X-ray study in 1997 showed 
only age related changes in the feet.  There is no showing of 
any current foot disorder that has been linked to or said to 
diagnosis ankylosing spondylitis.  Finally, while the veteran 
has given sworn testimony to the effect that he believes that 
there is a relationship between service and his claimed 
disabilities, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, service 
connection is not warranted.  


ORDER

Service connection for ankylosing spondylitis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


